 In the Matter'ofPIEDMONT SHIRTCOMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA_CaseNo. C-2486.-Decided April 30,1943DECISIONANDORDER'Upon complaint issued pursuant to charges duly filed by Amal-gamatedClothingWorkers of America,herein called the Union,against Piedmont Shirt Company, herein called-the respondent, ahearing was held before a Trial Examiner in Greenville,South Caro-lina, from November 16 to 20, 1942,in -which theBoard, the re-spondent,and, the Union participated by their representatives.TheBoard has reviewed the rulings the Trial Examiner made on motionsand objections to,the admission of evidence and findsthat,no preju-dicial errors were committed.The rulings,are hereby affirmed.On January 8, 1943,the TrialExaminer,issued his IntermediateReport, finding that the respondent had engaged in violations of theAct.Exceptions to the Intermediate Report- and a brief were there-after,filedby the respondent.Oral argument was held before theBoard on April 8, 1943.Upon our consideration of the entire rec-ord, we affirm and adopt the findings of the Trial Examiner, excepthereinafter set forth.The record is clear and we are convinced that, except as herein-after noted, the respondent engaging in the unfair labor practices asfound by the Trial Examiner.In August1937 the Union filed acharge; alleging that the respondent had discriminatorily dischargedemployee Marie Hestor.After some negotiations the proceeding wassettled by the respondent reinstating her.Thereafter,on Septem-ber 30, 1937, the respondent posted on the plant bulletin board anoticewhich,after stating the rights of the employees to self-organization, provided :However,the Piedmont Shirt Company does not permit anysolicitation. or organization to go on, on our premises.`49 N. L.R. B., -No. 39. 314DECISIONS OF NATIONAL LABOR RELATIONS, BOARDTherefore, we wish to serve notice on all workers that no solici-tation in regard to labor organization or affiliations will be' per-'mitted on these premises and the penalty for violation by anyemployee will mean their immediate dismissal.Early in 1939, following the issuance of an Intermediate Reportin which the respondent was found to have violated the Act withrespect to two Employees Associations at its plant, the members ofone Association evicted from the plant a number of'union employees,prevented. their return to work, and threatened to evict others sus-pected of being union members.Upon the filing of a charge by theUnion with respect to' the evicted employees, the parties entered intoa settlement agreement and stipulation, on the basis of which theemployees were reinstated with partial back pay and an order wasentered by the Board directing the respondent to cease and, desistfrom engaging in certain unfair labor practices and to disestablishthe Associations.Notwithstanding the provisions of the 1937 notice,above' set forth, calling for immediate dismissal of employees forengaging in union solicitation or organization on company premises,the respondent did not dismiss the employee members of the Asso-ciation who were guilty of effecting the evictions, nor did it disci-pline them in any respect.'Moreover, the record indicates that theAssociationmembers enjoyed complete freedom in their above-described conduct during the entire period from the evictions to theexecution of the settlement agreement.In September 1939 an employee member of the Piedmont ShirtWorkers Union 2 collected dues inside the respondent's . plant ^;,In .a,letter to the Board's Regional Director the Union complained thatthe respondent's acquiescence in this activity and in the discussion ofunion affairs upon company time' and property was in violation ofthe terms of the aforementioned Board order. 'Following an inves-tigation by the Regional Office, the employee engaged in collectingdues was instructed to do so outside the door of the plant.As inthe case 'of the evicting 'employees, however, the respondent neitherdischarged nor disciplined this employee.At this time'the respond-ent, 'at the suggestion of the Regional Office, posted a notice in theplant prohibiting the "collection of dues in behalf of any labor or-ganization, on company time or property," under penalty of being"disciplined," and further providing that:II-," The.respondent contends that the settlement agreement did. not provide for.,disci-plinary action against the offending employees.However, the respondent's failure to dis-cipline these employees was'not charged as an unfair labor 'practice.Consequently, thesettlement agreement neither barred the respondent from taking disciplinary action norcondoned its failure to do so.-2 The record reveals no further information relative to this organization, 'except that itIs uo longer in existence. PIEDMONT SHIRT COMPANY-315Employees inust not discuss union affairs on company timeor 'property.Any employee violating this instruction will bedisciplined.During the first half of 1942 the Union, in the course of a mem-bership drive; 'distributed a number of circulars among the em-ployees.Thereafter Shepard Saltzman, the respondent's president,addressed the employees assembled in the plant during working hourson April 14 and July 20, 1942, allegedly for the purpose of correct-ing'misleading statements appearing in the circulars.During thecourse of these speeches Saltzman disparaged the Union; charac-terized the circulars as "a pack of lies and propaganda"; intimatedthat the Union was intimidating the employees into joining, and wasmaking "fools" of them ; minimized and misrepresented the Union'scampaign promise of a $2-a-week wage increase by flatly telling theemployees that only the Government could grant a larger -minimumwage; and made it perfectly clear that no useful purpose would begained by, joining the Union.While it appears that the circularsmay have contained some inaccuracies," they were of a type and con-tained statements generally used by unions in membership campaigns.Like the Trial Examiner, we find that President Saltzman took ad-vantage of the occasions to disparage the Uniol4 and its legitimatefunctions, and that his statements, were plainly intended to discour-age the employees from joining the Union and thereby deprive themof the benefits of collective bargaining 4,During the latter part of August and early part of September thecampaign for union members was renewed. Employees JamesWatkins, Heyward Roach, and Horace Bates of the cutting depart-ment, and Viola Edwards and Bernie Godfrey of the sewing depart-ment, in varying degrees promoted the Union among the other em--ployees in the plant, both during and outside of working hours.OnSeptember 7,1942, the above-named employees reported for work wear-ing union buttons for the first time, a fact which aroused some com-ment among the employees. The work was interrupted to some extentdurink^the morning by the fact that the employees were on the lookoutfor a Labor Day parade which was expected to pass by the plant.3 Onecircular, particularly assailed by Saltzman, stated that the respondent had raisedthe retail prices of its shirts to $1 95 and $2.45, without granting a corresponding raisein wages to its employees.The respondent introduced into evidence clippings from news-papers advertising the sale of its shirts at that time for $1 75 and $2.4Matter of National Mineral CompanyandChrome Furniture, Handlers andMiscel-laneous Craft Union,No.658,etc., 39 N. L. It. B 344, at 365, enf'd 12 L. R. R. 122 (C. C. A.7).See alsoN. L. R B. v. Stone,125 F. (2d) 752, at 756 (C. C. A. 7), enf'g as mod.Mat-ter of Norman H. Stone, et al.andInternational Printing Pressmen and Assistants' Union,Box and Carton Local #415,33 N. L. R. B. 1014, where the Court stated : "Of course weassume that when the respondents were assailed, as they were by union letters, they natu-rally felt an urge to reply.The campaign then being conducted, however, was not onebetween the Union and respondents. It was a contest toward which they should havemaintained a strictly neutral attitude." 316DECISIONS OE: NAATION,AL LABOR RELATIONS BOARDUpon observing some cutting=room employees grouped together ina discussion during, working hours on the morning of September 7,President Saltzman summoned a few cutting department employeesand learned from them that the employees were discussing union mat-ters,and that Watkins, Roach, and Bates' were the ringleaders.Throughout the clay Saltzman summoned additional cutting-depart-,ment employees and interrogated them as to whether. they had beenapproached by all or any of these three employees concerning the Unioiion company time or property, and obtained signed affidavits, preparedin his office, from virtually all of them to that' effect.Later duringthe same day Saltzman noticed Viola Edwards and Bernie Godfreytalking to other employees in the sewing department.He thereuponrepeated the above-described procedure in the sewing department andlikewise obtained a number of affidavits with respect to the union',activities of Edwards and Godfrey.The Trial Examiner found that in obtaining these affidavits Saltz-man failed to remain within the reasonable limits of his inquiry andutilized this inquiry further to coerce 'and intimidate the employeesWith' reference to their union affiliations.We agree and so find. - Thus,Saltzman discussed with one employee the procedure for withdrawingfrom the Union, and suggested writing a letter to that 'effect to theUnion 5 he inquired of another employee whether her mother knewshe belonged to the Union. One of the affidavits s contained statementsto the-effect that the affiant was tricked into joining the Union and'had already requested a withdrawal of his signed card, and then wentinto detail concerning his reasons for having joined the Union.Onlya small portion of this affidavit was devoted'to the fact that the affiant'had been solicited by Watkins and Roach at the plant.-The next day, September 8, Saltzman summoned Watkins, Roach,and Bates and told them that they were discharged "for soliciting mem-bership for the Union during company time and on the premises ofour company."Later in the day Godfrey and Edwards were dis=charged, allegedly for the violation of the rule forbidding the discus=Sion of union affairs on company time or property. Before discharbin gBernie Godfrey, Saltzman questioned her about her union affiliationand inquired whether she had signed a card in the plant or at theunion meeting the night before.When Godfrey replied that she wasa member of the Union and had signed a card at the meeting, Saltzman'wanted to know who had solicited her to join. Godfrey stated that-she,had been invited by Viola Edwards, whereupon Saltzman inquired asAt least two other employees withdrew from the Union after Saltzman conferred withthem in his office.e Only two affidavits were introduced into evidence,but a number of employees testifiedthat they signed such affidavits. ''PIEDMONT SHIRT COMPANY317to the number who attended the meeting.He further asked her ifshe knew,that she could not get a job anywhere else if shewere a unionmember.Saltzman spoke in a similar vein to Viola Edwards.Heinterrogated her as to her reasons for joining the Union, told her hebelieved she had been "mislead" and "persuaded" into joining, andasked her if she did not see newspaper headlines stating that strikescause trouble and "are just rackets."He also inquired as to the at-tendance at the meeting the night before, and asked if the Union hadamajority or expected to get a majority of the employees in the plant;He further told her that she could not get a job any place if he dis-charged her for talkingunion inhis shop.To Horace Bates' pleafor reconsideration Saltzman stated that he was sorry it happened,but "this Union was one thing I-could not tolerate."The, Trial Examiner found that the discharges were ostensiblyunder the protection of the 1937 notice prohibiting solicitation underpenalty of dismissal, but that, in view of the respondent's failure todiscipline the Association members in 1939 for their more aggravatedform of union, activity, the rule was, not intended to be applied andin fact was not applied to all employees alike, and that in the instantcase was used as a subterfuge to discourage membership in the. Union.The respondent contends, however, that the employees were dis-charged for engaging in union activity on company time and propertyin violation of the 1939 notice, and that such activities, seriously inter-fered with production.We are of the opinion that it is immaterialupon which notice the respondent relied. It is significant that, whilethe 1937 notice calls for "immediate dismissal," the 1939 notice pro-vides only for "discipline."Under thesecircumstances,it is reason-able to infer that the 1939 notice contemplateda retention of theemployee status with punishment by way of temporarylay-off orreprimand, especially in the absence of prior violations.Hence, 'asummary discharge for union activities was not protected by the 1939notice.'If the respondent intended to invoke the 1937 rule, then un-doubtedly its application to the five union members was discriminatoryin view, of the respondent's failure to enforce the rule 'against theAssociation members who were guilty of a more aggravated form ofunion activity in evicting the union members in 1939, and against theemployee who was collecting dues for the Piedmont Shirt WorkersUnion in September 1939.Nor is there any merit to the respondent's contention that theactivities of the five union employees caused a serious decline in pro-,duction.7 'The' record shows, and we find, thatsimilar declines in4 The record shows that these activities consumed no more time than other permissibleconduct in which the employees generally engaged ; that union discussions were carriedon without work interruptions; and that a majority of the specific instances of solicitationoccurred during the lunch periods,before and after working hours, and in the rest rooms. 318DECISIONS OF NATIONAL LABOR RELAT-IO'NS,BOARDproduction occurred on occasions before these employees began theirorganizational activities, and also after 'their discharge when therespondent introduced new machinery and production methods.In any event, the record is clear, and we find, that in dischargingthe five'union, members the respondent was moi;iyated neither by adesire to enforce the 1937 or 1939 rule nor to,'remedy a decline inproduction.In his speeches to the employees in April and July 1942President Saltzman openly opposed the Union's organizational cam-paign and sought to discourage the employees from joining the Union.That the respondent's true motive was further to discourage unionmembership and to prevent the successful organization of its plantmay reasonably-be inferred from the nature of the statements andinquiries which Saltzman addressed to the employees from whom hesought affidavits concerning the union activities of the dischargedemployees, from, the contents of the affidavits, and from the natureof the statements, inquiries, threats, and warnings which Saltzmanaddressed to the employees at the time of their discharge.This is notto say that an employer may not lawfully enforce reasonable rulesforbidding union activities, merely because they were less stringentlyenforced in the past.This is especially so in these tunes of gravenational emergency when it is essential that the employees exertevery effort to obtain maximum production.But the Act is violatedwhere, as here, -the record shows that the enforcement of the ruleis used as a subterfuge to cloak an unlawful motive.Upon the entirerecord, we find, as did the Trial- Examiner, that the respondent dis-chargedWatkins, Roach, Bates, Edwards, and Godfrey because oftheir union affiliation 'arid activities in order to discourage unionmembership and to destroy the Union.The Trial Examiner found that the respondent violated the Actthrough the disparaging union statements of President- Saltzman inhis speeches of April 14 and July 20, 1942, his coercive and intimidat-ing statements to the employees from whom he sought affidavits, andhis cquestioning of the discharged employees regarding the activitiesof the Union and threatening statements to some of them; andthrough the anti-union statements of Foreman Edwards and his in-quiries concerning a ,union meeting.We agree and find that thetotality of the respondent's activities, as evidenced by the above-mentioned conduct of President Saltzman and Foreman Edwards,interfered with, restrained, and coerced the respondent's employees inthe exercise 'of the rights guaranteed in Section 7 of the Act.The Trial Examiner found that the respondent refused" to employClyde Cureton on or about December 31, 1937, and again in March,.Tune, and August, 1942, because of his union membership and activ-ities.We do not agree.We believe that the evidence is insufficient PIEDMONT SHIRT COMPANY319,to warrant a-fielding of discrimination against. Cureton, particularly inview of the fact that not until July 3, 1942, was,a charge filed allegingdiscrimination for the 1937 .refusal to employ him, that there is no',cohxvincing , evidence. or circumstances to show that the respondentknew that Cureton Was an active,union member'in 1942, and that on-the first two occasions in 1942 Cureton merely filed an application.blank, with the respondent's office girl.Accordingly, we shall dismiss,the complaint insofar as it relates-to Cureton.aThe Trial Examiner found that the respondent refused, to employEugene Cowart on June 30, 1939, and thereafter, because of his union,membership and activities.Cowart; a member of the Union since1937, was discharged by. the respondent on April 4, 1939, during theperiod when the Association members were evicting union membersfrom the plant, as related above.At the time of his discharge he was_a short-knife cutter.The Union filed a -charge against the respondent_on his behalf.The April 18, 1939, settlement agreement above referredto provided, among other things, that '-Cowart shall-be placed upona preferential list and shall be given first opportunity for employmenton the work in which he Was engaged at, the time of his lay=off .. .[and] that no other outside worker, may be employed to perform eitherthis class of work or any other work which would permit the distribu-tion among other employees of the work to which Cowart may beentitled."Cowart was at no time thereafter offered, reemployment,although he applied to Superintendent Abrams in August 1939, andto Foreman Edwards in the spring and August of 1942.The respondent contends that it was under no obligation to offerCowart reemployment under the agreement, for the following reasons :(1) at the time when the respondent considered reemploying_Cowartit knew that lie was then employed by the Nuckasee Company at higherwages; (2) Cowart did not apply for reemployment within a reason-able period of time after the execution of the agreement; (3) he wassubsequently discharged by the Nuckasee Company for cause, and theagreement did not contemplate reemployment unless he maintainedhimself as a competent short-knife cutter; and (4) the agreement onlyprohibited the respondent from hiring "outside workers" or additionalworkers as short-knife cutters, and no outside workers were employedas short-knife cutters or to replace those transferred to short-knifecutting or to replace those transferred to short-knife cutting subse-quent to Cowart's discharge.The foregoing contentions are without merit.The respondentattempts to shift to Cowart the affirmative obligation imposed- uponThe Trial Examiner also found that the respondent did not violate Srction 8 (4) of the:Act in refusing to hire Cureton on and after April 1942, as alleged in the complaint.Weagree and so find. 320,DECISIONS OF NATIONAL LABOR RELATIONS BOARD,it by the agreement.The provision that "Cowart shall be placed upon,a preferential list and shall be given first opportunity for employment"clearly contemplates an offer -of employment by the respondent whenavailable., Such obligation is not fulfilled until the respondent hasmade anofferfor Cowart to act upon, regardless of whether Cowarthas better employment elsewhere or was discharged for cause else-where.Furthermore,sinceCowart's discharge the respondent hashired a number of new employees in the cutting department.At thesame time employees in the department were transferred from otherjobs to short-knife cutting.At least three short-knife cutters volun-tarily left their jobs during this period and were reinstated upon-application., Despite these periodic vacancies in short-knife cutting,the' respondent never' offered employment- to Cowart.Moreover, therespondent admitted training employees as short-knife cutters and-transferring them' from other jobs to cutting. 'Like the Trial Exam-iner, we find that the respondent adopted this method 'of filling short-knife cutters' vacancies as a subterfuge to avoid', reemploying Cowart,contrary to the provisions of the agreement, and that the respondent,refused to hire Cowart on June 30, 1939,9 and thereafter, because ofhis union membership and activity.-THE' REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We will therefore order the respondent to cease and,desist therefrom and to take certain affirmative action which we findWe have found that ,the respondent discriminatorily dischargedJames Watkins, Heyward Roach, Horace Bates, Viola Edwards, andBernie Godfrey because of their,union membership and activity inorder to discourage union membership and to destroy the Union.,WeHave also' found that the respondent discriminated in regard to thehire of Eugene Cowart by refusing to employ him because of hisunion membership and activity.. In order to effectuate the purposes,and-policies of the Act, we shall order the respondent to offer Watkins,,Roach, Bates, Edwards, and Godfrey immediate and full reinstatementto their former or substantially equivalent positions, and to Cowartimmediate employment to the same or substantially equivalent positionto which he would have been hired on June 30, 1939, as provided forin the settlement agreement above referred to, without prejudice toO The Trial Examiner's finding as to this date was based upon the fact that June wasthe first month in which new employees were hired in the cutting department after theApril 18, 1939,agreement.Since the actual.day of the first hiring in June is not disclosed.by the record,,the last,day of-the month is used.we agree with'this determination andso find.--) -' PIEDMONT SIURT'COMPANY321the seniority and other rights and privileges of the six, named em-ployees.We shall also order the respondent to make them whole forany loss of pay each has suffered by reason of the respondent's dis-crimination;'by payment to each of a sum of money he or she normallywould have earned as wages from the date of the discrimination tothe date of the offer of reinstatement and employment, less the respec-tive net earnings of each during that period. 0CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America is'a labororganiza-tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire of Eugene Cowart, and.thereby discouraging membership in Amalgamated Clothing Workersof America, the respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section 8 (3) of the Act.3. 'By discriminating in regard to the hire and tenure of employmentof Heyward Roach,. James Watkins, Horace Bates, Viola Edwards,live net earnings of each during that period.")and Bernie Godfrey, thereby discouraging membership in Amalgam-ated Clothing Workers of America, the respondent has engaged inand is' elgaging in unfair labor practices within the meaning 'of -Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of, the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section' 2 (6) and (7) ofthe Act.,.6.By refusing to employ Clyde Cureton on and after December1937 the respondent did not engage in an unfair labor practice withinthe meaning of Section 8 (3) and (4) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Piedmont Shirt Company,-30By "net earnings" is meant earnings less expenses,such as for transportation, room,and board, 'incurred by an employee in connection with obtaining'work and working else-where than for the respondent,whichwould not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter-of, Crossett'Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-toa;Lumber and Sawmill Workers Union,Local2590,8 N.4 L R. B. 440 ^, Monies receivedfor work performed upon Federal,State,county, municipal,or other work-relief projects'shall be considered as earnings.'SeeRepublic Steel Corporation d. N. L. R.-B.,311 U. S. T. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall :1.Cease and desist from :(a)Discouraging membership in Amalgamated-Clothing-Workersof America, or any other labor organization of its employees, by dis-criminating in regard to their, hire and tenure of employment or anyterms or conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise°of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-, __resen"tatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid oi- pro'-tection,"as guaranteed in Sectibn'7 of the Act.2.Take the following affirmative'action which the Board finds willeffectuate the policies of the Act :(a) - Offerimmediate employment to Eugene Cowart'at the, sameor substantially equivalent position to which lie would'have been em-,ployed on June 30, 1939, had the respondent not unlawfully refusedto hire him;-(b)'M',ke whole Eugene Cowart for any loss of pay he has sufferedby'reason of the respondent's discrimination against him, by paymentto him of a slim of money equivalent to the amount he normally would,,have earned as wages from June 30, 1939, to'the date of the offer'-''ot-employment, less his net earnings during such period;(c)Offer to' Heyward Roach,-James `Watkins, Horace Bates, ViolaEdwards, and Bernie Godfrey immediate and full reinstatement totheir former or substantially 'equiValent' positions without prejudiceto their seniority or other rights and privileges;(d)Make whole Heyward, Roach, James Watkins, Horace Bates,Viola Edwards, and Bernie Godfrey for any loss of pay they have'suffered by reason of the respondent's discrimination against them,. .'by payment to each of a sum of money equivalent to the amount heor she would normally have earned as wages from September 8, 1942,to the date of the respondent's offer of reinstatement, less his netearnings during such period;(e)Post immediately in conspicuous places in its plant at Green-ville, South Carolina, and maintain for a, period, of at least sixty, (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 i(a)','(b), (c)',' and (d),of this Order; and(3) that the, respondent's employees are, free to become or remain mem-bers - of Amalgamated Clothing Workers of -America, or any otherlabor organization, and that the respondent will not discriminatek PIEDMONT SHIRT COMPANY323against any employee because of membership in or activity on behalf.bf^that, organization;(f) 'Notify'the Regional Director for the Tenth Region within ten(10) days from the date of the receipt of this Order what steps therespondent has taken to comply herewith.with respect to Clyde Cureton be, and they hereby are, dismissed.INTERMEDIATE REPORTMr. 31am,ion A. Proaoell,,for the Board_Messrs.-C. Graaeille 1Pljc:he, Thomas F. lPofford,andAlfred F. Baigess,ofGreenville, S C, for the respondent.Mr. Carl F. Albrecht,of Atlanta, Ga., for the Union.STATEMENTOF THE CASEUpon, a third amended charge duly filed on October 3, 1942, by the AmalgamatedClothing Workers of America, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint dated October 24, 1942, againstPiedmont Shirt Company, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices affeetnng commercewithin the meaning of Section 8 (1), (3), and (4) and Section 2 (6) and (7), ofthe National Labor Relations Act, 49 Stat 449, herein called the Act. Copies ofthe complaint and notice of hearing were duly served upon the respondent and .the Unioiii:.With respect to the unfair labor practices, the complaint alleged in substance,that the respondent: (1) refused to employ Clyde Cuncton on or about April1938. March 4, 1942, April 1942, and at all times thereafter, and refused to employEugene Cowart on or about April 18, 1939, and at all tines thereafter, becausethey joined and assisted the Union or were suspected of havingdone so, orengaged in concerted activities for mutual aid and protection; (2) refused toemploy Clyde Cuieton on and after April 1042, because "a charge was filed inhis behalf with the National Labor Relations Board"; (3) discharged, or laidoffGeorge Campbell, HeywardRoach,James Watkins, Horace Bates, ViolaEdwards— and Bernie Godfrey in September 1:;42 and has since refused to re in-state them because they joined or assisted the union or were suspected of havingdone so, or engaged in concerted activities for mutual protection; and, (4) bythe foregoing acts, and by disparaging the Union, by questioning, advising, andwarning its employees concerning the Union and membership therein and invarious other manners specified in the complaint, the respondent interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed inSection7 of the Act.-The respondent filed its answer dated November 4, 1942,- admitting the alle-gations concerning the nature of its business,activities but denying all other allega-tions of the complaint.Pursuant 'to notice, a hearing was'held from November+l6 to November 20, 1942,at Greenville. South Carolina, before J J. Fitzpatrick, the undersigned Trial Ex-aminer duly designated by the Acting Chief Trial Examiner. The Board and therespondent were.reprdsented by counsel,, the Union by an organizer.All par-ticipated in the hearing and were afforded full opportunity to be heard,to exam-ine and cross-ex amnine'witnesses, and to introduce evidence bearing on the issues.531647--43-vol. 49-22 1324DECISIONSOF NATIONALLABOR RELATIONS BOARDmotion by Board's counsel to dismiss the allegation in the complaint as to the.discriminatory discharge or lay-off of George Campbell- and motions to conformthe pleadings to the proof.At that time also the respondent moved to dismiss thecomplaint in its entirety for the reason that no proof had been adduced to sustainthe allegations of unfair labor practices.The motion was taken under advise-ment and is hereby denied.At the conclusion of the hearing counsel for theBoard and'for the respondent presented oral arguments on the record. The par-ties were also advised of their right to file briefs with the undersigned upon the-close of the hearing.No briefs have been filed.Upon the entire, record in the case and from his observation of the witnesses, othe undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Piedmont Shirt Company, a South Carolina corporation, is en-gaged in the manufacture of men's shirts and sportswear. It owns and operatesplants in Greenville and Greenwood, South Carolina. It operates a plant atTampa, Florida, and it owns a plant at Abbeville, South Carolina, presentlyleased to other operators.During the first 6 months of 1942, the respondent man-ufactured merchandise of the approximate value of $1,300,000, approximately 95percent 'of which was shipped to points outside South CarolinaDuring the sameperiod the respondent purchased material and supplies of the approximate value:South Carolina.This controversy involves only' the Greenville, South Carolinaplant.The respondent admitted that it is engaged in business which substantiallyaffects interstate commerce?II.THE ORGANIZATION INVOLVEDThe Amalgamated Clothing Workers of -America is a labor organization affili-ated with the Congress of Industrial Organizations. It admits to membership,employees of the respondent.IIITHE UNFAIR LABOR PRAGTICESA. BackgroundThe Union or its predecessor, the Textile Workers Organizing Committee,herein called T. W. O. C., has been more or less active in the respondent's Green-ville plant, since at least the summer of 1937.The respondent has, in the past,had. numerous charges against it lodged with the Board by the Union, :or theT.and coercion, discriminatory discharges, domination of a labor organization-and permitting uniun employees to be ejected from and kept out of the plant-by anti-union employees. In connection with the domination charge,a hearingwas held.The other charges with two exceptions were settled by reinstatement,posting notices, etcThe first case arose in 'August 1937 on a, charge' filedby T. W 0 C. which involved the alleged discharge of one Marie Hester. After1Campbell did not appear at the hearing or'testify.IHe is with the United States armedforces.,RThe finding as to commerce is based upon a stipulation of the patties and the admis-sions in the respondent's answer. -PIEDMONT SHIRT COMPANY325some negotiations with the Regional Director for the Tenth Region, the respond-ent reinstated her, the exact date of reinstatement not being shown.However,on September 30, 1937,the following notice was posted on the official bulletin'board and has remained there at all times up to the time of the hearing.'Notice to All Employees :According to the clauses of the National Labor Relations' Act, everyworker `has the right of free self organization ; or the right to join orform any Union.The employer has no right to discuss or 'encourage anyworker to join or become a member of any particular Union or to discouragetheir joining with any particular Union.The Management of this factory proposes to abide by the law.However, the Piedmont Shirt Company does not permit any solicitationor organization to go on, on our premises.Therefore, we, wish' to serve notice on all workers that no, solicitationin regard to labor organization or Union affiliations will be permitted onthese premises and- the penalty for violation by any employee will meantheir immediate dismissal.PIEDMONT SHIRT COMPANY,HARRY S. ABRjMs,Supt.'In 1939 and for sometime prior thereto, the respondent's white employeeswere, organized under the name Piedmont Shirt' Company White Employees As-sociation.The colored employees were, at thesame time,organizedunder thename Piedmont Shirt Company Colored Employees Association. On chargesfiled by, the Union in 1938 the Board issued a complaint against therespondentcharging it among other things, with violating the provisions of Section8 (2) ofthe Act with respect to these two labor. organizations.On April .18"1939, aftera hearing before a Trial Examiner in February 1939 and following the issuanceof his Intermediate Report, a settlement stipulation. was entered into by allparties, on the basis of which the Board issued its order directing,that certainremedial action be taken by the respondent'The latter part of March or first part of April 1939, members of the' WhiteEmployees Association evicted five employee members of the Union and preventedtheir return to work for a number of days. —On April 4, 1939, the Union filed acharge alleging that the respondentsubsequent to and during a hearing of the National Labor Relations Board,which concluded on February 24, 1939, warned its employees against,engagingin activities on behalf of the Amalgamated Clothing Woikers of America,urged its employees to withdraw their memberships in the said Amalgamated,questionedmembers ofand sympathizers with said Amalgamatedconcerning3On occasion the notice would be torn down but was promptly replaced by another copy.Early in 1942 the respondent moved from rented quarteis to its own building in Green-villeThe above notice was posted and maintained in the new plant4 The Board ordered the respondent to : (1) cease acid desist from : '(a) interfering withits employees ; (b) dominating the two Employees Associations ; (c) checking off dues forthe two Associations; (d) allowing either of the Associations to use the respondent's facili-ties or its employees to make loans to or collect loans from association members ; and (e)permitting the Associations to meet upon the respondent's premises or use the respondent'sfacilities in transacting business;(2)withdraw all recognition from the two Associationsas representatives of its employees and completely disestablish them,and post notices ofcomplianceIii theMatter of Piedmont Shirt CompanyandAmalgamated ClothingWork-ersof America,13 N L It B. 14,Case No. C-1227'On June 13,1939, the respondentposted in its plant notice of the terms of the order and its compliance therewith. I326DECISIONSOF NATIONAL-LABOR RELATIONS BOARDits, activities, and incited its employees to riot against members of and.sympathizers with said Amalgamated . . . On or about March 27, 1939. . .did incite its employees, and members of .the Piedmont Shirt Company(White) Employees Association to riot and permitted said rioting employeesto physically eject certain members of and/or sympathizers' with the saidAmalgamated from the company's plant. Said company has refused and isrefusing to give'[five named employees protection in the plant and is refusing-thereby to permit them to work . . . because of their membership in and/oractivities on behalf of said Amalgamated.On April 4, 1939, the .respondent discharged `Eugene Cowart who immediatelyreported the fact to the Union with the result that a charge was also filed on hisbehalf.'On April 11, 1939, the respondent and the Union entered into a settlementagreement, augmented by a supplemental agreement, on April -18, whereby the-Union withdrew the last two charges above referred to in consideration of the-reinstatement of the five evicted employees, the payment to each of them of oneweek's earnings and the respondent's agreement thatiEugene Cowart shall be placed upon a preferential list and shall be givenfirst opportunty for employment on the work in which he was engaged at thetime of his layoff on April 4, 1939. It is further agreed that no other outside-worker may be employed to perform either this class of woikor any otherwork which would permit the dictt ibution among other employees of the woa kto which Cowart may be entitled.Notwithstanding the provisions of the 1937 notice above quoted, with referenceto dismissal',for'engagili .:iii-unioir solicitation or organization on the company'premises, no disciplinary action was taken against those who participated in thee^ictrons, nor did the settlement agreement provide for any such action.In September 1939 a complaint'was made by the Union that the respondent wasviolating the terms of the Board's order in Case C-1227 in that the respondent waspermitting the collection of dues for a labor organization known as the PiedmontShirtWorkers.Unions and that-some of the enij)loyees were discussing unionaffairs on company time and propertyThe Board's Regional Office at Atlantamade an investigation, as a result of which, the respondent, at the suggestion ofthe Regional Office, posted the following notice:'Complaints have been made to' the management by the' Tenth RegionalOffice 'of the Labor Board at Atlanta' that ,The Piedmont Shirt V^rorkersUnion is collecting dues or loans on company time and property in violationof the National Labor Relations Act. For this reason, the managementwishes to notify its employees that.1.There must be no collection of dues in behalf of any labor organization,on company time or property. Anyone violating this instruction will bedisciplined.2.Employees must not discuss union affairs on company time or property.Any employee violating this itistrnction will be'drsciplined3.The management lakes this occasion to reiterate its purpose of abiding-by the stipulated order heretofore entered into between the company and theL The Piedmont ShirtWorkersUnion came into existence in the Greeuville-plant in 1!13:)_It ceased to function after that year..1 PIEDMONT SHIRT COMPANY327NationalLaborRelationsBoard, copies of which haveheretofore beenposted for the iiispection of the employees.PIEDMONT SHIRT COMPANYBy: SHEPARD SALTZMAN,Piesident.eB. Interference, restraint, and cocicionDuring the spring of 1942, the Union, in the course of a membership drive,,distributed circulars among the respondent's employees stating in effect, amongother things, that: (a) higher wages had been secured in other shirt factoriesthrough the Union's efforts; (b) although the respondent's business had-expandedand it had increased its profits by raising the retail prices of its shirts it had notraised its employees' wages proportionately.On April 14, Shepard Saltzman,the respondent's president and treasurer, made a speech to the employees whereinhe maintained that the statements contained in the Union's circulars were mis-leading.In the course of his remarks Saltzman said:You are being told that:1.That the Piedmont Shirt Company is attacking the 40 hour week whichis granted to you by law.2.That the conditions of your work are,unfair and that they, could bebetter.3.That the wage rates in the shirt industry are being raised all over theUnited States.4.That if you join up with some outside union that your minimum wageswill be $18 per week instead of $16 per week,'5.That the price of Wing shirts now being sold at retail are $195.eachand $245 each, and inasmuch as our prices have been raised so substantially,why has not your salary been raised?The purpose of my speaking to you today is to explain to you and toexamine with you very carefully these above statements.The people whoare sending these letters to you have a right to say anything they may wanttd'say to you, but it is evident that they, ought to tell the truth.Are they.doing it?NoThey make everything sound like the truth, but they'do nottell the real truth, the actual truth, nor do they act fair in the manner thatthey-go abort making these statements.Saltzman then denied that the respondent was attacking tbe,40 hour week.Heexplained that there was agitation by "a great many people" who wanted thework week extended to 48 hours so that the armament program could be increased,but ,that it had iiothing to do with shirt manufacturing.He then added :Is this the way these outside- influences who are sending you these circu-lars are explaining it to you?No, they are twisting this whole businessaround to make you believe that the Piedmont Shirt Company is fighting todestroy your rights under the 40 hour week If you have gained this im-pression from the circulars you have received, don't you believe this becauseit is only a pack of lies, and propaganda to induce you to do something which,as an American citizen, you have a right to do yourself according to your ownway of, thinkingIt is only being done to make you distrust [the respondent]and also its management.On the second point Saltzman went into considerable detail to explain provisionsthe respondent had made for healthful, sanitary and pleasant working conditions.As to the third point that rates of pay were being raised all over the countryThis notice was thereafter also kept posted in the new Greenville plant. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the shirt industry, Saltzman said, "this is not altogether true.",He admitteda small recent hourly raise "per section" among two of the respondent's largestcompetitors but explained that a section was made up of from 5, to 12 people andthat the raise was very nominal per employee.He then added. "It is certainlynothing to make a big fuss about.However, these expert circular senders usethis as a means of misleading all other plants-and make-every employee-believethat this is five cents per hour per person."He referred to the Union's contentionthat all of the employees of a competitor made a weekly wage of $25 00 per week,and said: "This is not true and, is only meant to mislead you."He admitteda few employees in the competitor might make that amount, but asserted thatthe average was about the-same as the respondent paid.Saltzman then referred to the 4th pointStatements have been made to you if you want to join some kind of anoutside association that you would definitely get a minimum of $18 per weekinstead of the minimum of $16 per week which we are paying you.Whetheryou join an outside association or union or listen to these outside influencesor not, you still will not receive a larger minimum unless this larger minimum.is granted by the United States Government under the Wage and Hour Law.No outside influences or union of any kind has any power to set any minimumrate for the employees. It is therefore untruthful for them to make the,statement that you can make a larger minimum than you are now getting.By clippings taken from newspapers published throughout the country, andwhich clippings were passed among, the employees at,the meeting,Saltzmandemonstrated that the advertised retail price of the respondent's shirts in.1942 was less than that stated in the Union circulars. After commenting onthe rapid growth of the respondent's businessand its prominent place in thecommunity Saltzman asked the employees to show "confidence" in themanage-ment.He then added :Please remember,and Iwant this to be specifically understood by eachand everybody here, that I am not preaching against any union nor-aboutyour .joining -any' union..You have a right under the law of the UnitedStates to join any, union of your own choosing which you may see fit.Whether it is a goodunion or abad union, whether it is a good thingfor you or a bad thing for you is left entirely up to you to decide. AllI wanted to do is to keep any union, regardless of which union it may be,from telling.you a pack of lies and to make you believe things are true whenthey are definitely not true and' when they are being misrepresented to-you.Nobody has any right to come in to destroy your morale and to in-timidate you into joining any kind of organization by reason of tellingyou a lot of falsehoods or by making statements and impossiblepromisesthat they cannotperform.On July 20, 1942, Saltzman gave another talk to the employees about therespondent's business and its history. In the courseof hisremarksbe againreferred to the Unioncircularsas follows :With [in] recent weeks, a great many of our employees have receivedcirculars from a union, in which certain statements have been made.Those statements are not true, and again this union continues to de-liberately exaggerate, to lie, and to try to confuse you by misstatement, offacts.I am going to reply to some of them now. PIEDMONT SHIRT COMPANY329'Saltzman then-said that the statement in one circular that the respondent's-employees-had to eat in its cafeteria was a "deliberate lie" and that the con-tention of the Union that the respondent's profits "have been tremendous" wasuntrue.He continued:In the same bulletin, the Piedmont Shirt Company was accusedof firingemployees because they signed cards in the union. Do not allow thisunion' to make fools of you.This statement is certainly not true, becauseif this statement were true, they could, go [to] the National Labor Re-lations Board and cause us to close our business.This is against the laborlaws, and you know that the statement the union is making in this respectisabsolutely ridiculous.In fact, they are now trying to make chargesagainst us because we refused to hire a boy who worked for us seven yearsago and who was discharged by us because he was a rotten worker and-would not take orders from his superiors.They are making the accusationthat we will not hire him because he is an organizer. This charge has nofoundation of fact. In other words, they do this to put us in a bad lightand'give us bad publicity.?Remember when a union gives a company badpublicity, they also give bad publicity to the people who are employed bythis company.Saltzmanrespondent was increasing its rates because the Union was organizing. In, thisconnection Saltzman observed:There is no union in the world that, could make me, your employer, fairminded or decent in this respect. I happened to be born that way and Iintend to remain that way.What they are trying to do is to brand meas a man who abuses his help and who refuses to pay them reasonablecompensation for their work and who does not have the interest of hisemployees at heart.In commenting upon the piece rate advances that had been granted Saltzumptold the employees that there had been no recent request by the employeesfor advances.He then added : "nor am I one bit afraid of any outside influencethat might have been attempted to have me make these advances." Near theconclusion' of his speech Saltzman said :I am not giving you advice as to whether you should join this orany,other union. I am not against unionism if it were conducted in- an honor-ableand decent way, but I am going to,.fight to the best of my ability theconstant lies, the dirty underhanded methods they are using to confusemy people, and whenever I catch them making misstatements of facts, Iwill be here to answer them truthfully, and you can be your own judge as towhat is being said of the management of the Piedmont Shirt Company.Both the Apiil and July talks by' Saltzman to the employees were prepared'speechesand appeal in the record. In both instances, the respondent's presidentwent'far beyond answering allegedly misleading propaganda, and took advantageof the occasion to disparage the Union and its legitimate functions.On September 8, the respondent discharged James Watkins, Howard-Roach,Horace Bates,-Bernie Godrey and Viola-Edwaids; allegedly because they engagedin union activities and solicited union membership on company time and property7This statement of Saltzman obviously refers to the case of Clyde Cureton.As foundin III-D,Cureton was not discharged,but left the respondent's employ in 1936 to take aposition with another concern 330DECISIONS OF NATIONAL LABOR RELATiO1S BOARDin- violation of a coinpany rule.!For a week or more prior to-the discharges;a volunteer committee consisting of the five employees, named above were activein promoting interest in the Union among the employees and securing membersTo that end, about the 1st of September a supper was held in a local restaurantfor some of the employees, at which a representative of'the Union spoke. Theday of the evening on which the supper was held, Foreman Toy Edwards ofthe cutting department, asked Watkins, according to the'latter.,if'hct,was goingto the union meeting that night; that when Watkins replied in the affirmativeEdwards asked him if he was a member of the Union, and when Watkinsreplied that he was a member, Edwards cautioned Watkins not to say anythingabout the conversation and added: "If we are going to have a union, whydon't we get a good union?" Edwards admitted the conversation but at firstdenied the above version. - Later in his testimony lie admitted that the talk-vas "partially" about the Union, and that,he asked Watkins if lie was going toa supper, but added that at the time he did not know it was a union supper.Edwards further admitted that about this time he had conversations with oneor two employees about unions and they may have told him what employeeswere members of the Union. Edwards denial is therefore not credited, and itis found that he made the statements substantially as testified to by WatkinsAbout September 15, a week subsequent to therdisch':urges, Saltzman sent forWatkins and asked him if Mrs Newman 0 had anything to do with his joiningthe Union or trying to organize the employees, and added that he believed Wat-kins had been persuaded into joining the Union 10After the discharges on September 8, Horace Bates while waiting for his paycheck asked Saltzman if 'he could not continue to work for the respondent.According to Bates, Saltzman answered : "I am sorry it happened, but thisunion is one thing I cannot tolerate." Saltzman admitted this talk but deniedthe above quoted statement. In view of Saltznian's anti-union attitude asnerein appears, his denial is not credited and it is found that lie made the state-ment substantially as testified to by Bates.Prior to her discharge on September 8, Saltzman sent for Bernie Godfreyand questioned her in his office relative to Union activities in the plant.Relative to this interview Godfrey testfied in substance: that Saltzman inquiredif she was a member of the Unions and, on receiving an 'affirmative answer,asked her if she had signed, a card at 'the plant or at the union meeting thenight before; that she responded that she had joined at the meeting whereuponSaltzman asked who had solicited her to sign the card ; that when she answeredthat she had been invited to the meeting by Viola Edwards, Saltzman wantedto know who and how many were at the meeting; and she had answered about25.During the interview, according to Godfrey, Saltzman said to her : "did youknow that "you could not get a job anywhere else if you were a union' inember?"The same day Saltzman talked to Viola,Edwards about her union activities'in the plant.According to Edwards, Saltzman told her that he believed shehad been "misled" and "persuaded" into joining the Union ; he asked her why,she had joined and she explained that it was because she wanted higher wages;Saltzman then said that she had never asked him for a raise and she answered9The circumstances of these discharges are fully discussed in subdivision III-C,infra.9Mrs.Newman was a toreladyfor therespondent who had recently left its employ."This finding is based on the testimonyof, Watkinsand the admissions of Saltzman.Saltzman testified that at the time he was checking on whether the disturbance "evenamong the supervisors" was emanating from Newman and Superintendent Abrams, both,of whom had recently left the respondent's employ, and that he asked Watkins if Mrs.Newman had put him up to "conduct union activities,and to do the things that hurt the.company." PIEDMONT SHIRT COMPANY331,that she did, not, think,it. would do, any..goodSaltzman then asked-if she did-not see the big headlines in the newspapers where "strikes, cause trouble-they.are just rackets ;" she responded that she had seen the headlines and "theymaybe right or they may be wrong, but in some companies when they strike-they strike for something that they wish to accomplish"; Saltzman then askedher how many had attended the meeting and if the Union had a majority orif it ever expected to get a majority in the respondent's plant . During theinterview Saltzman also said, according to Edwards. "I hate to see you gobecause you can't get a job any place else if I fire you for talking union inmy shop."Saltzman denied the above testimony of Godfrey and Edwards.He testifiedthat he confined his questioning of Godfrey to ascertaining whether shei hadtalked about the Union or had been solicited to join on company time andproperty.lie denied asking Edwards her reason for joining the Union or stat-ing that she had been misled.He admitted that during the course of the talkEdwards told him she had joined the Union because she was not making enoughmoney and that he had called her attention to the fact that, she had nevermade a, personal complaint to him. Saltzman denied making the referenceabout "strikes" and "rackets" attributed to him by Edwards, but later admittedthere was a discussion about strikes and that Edwards defended the right tostrike.He testified in this connection : "I thought she-was trying to get meto join the Union."Ruby Dill, Saltzman's secretary, corrobol ated him as tothese interviews, but denied that he said anything in reference to strikes orrackets.About the same time Saltzman questioned a number of other em-ployees about union activities in the plant and dictated to Dill affidavits whichthe employees afterwards signed.Dill corroborated Saltzman that in all theseinterviews Saltzman confined his questioning to activities in the plant.How-ever, there is testimony herein credited from other employees interviewed atthat time by Saltzman, to the effect that Saltzman's questions went beyondinquiries about union -activities in the plant."Furthermore, no affidavit wasprepared for Edwards and the latter's testimony is credited that the secretarywas -.not, present during her entire interview with Saltzman.' In the light ofthese facts and because of the inconsistencies of Saltzman's testimony, theundersigned does not credit his denials. It is found that he made the statementssubstantially as testified to by Godfrey and Edwards.NThe undersigned finds that by the disparaging union statements of PresidentSaltzman to the employees on April 14 and July 20, by his questioning of Wat-kins, Bates, Godfrey, Edwards, and other employees in September 1942, regard-ing the activities of the Union, by his statements to Godfrey and Edwards thatthey could not get a job elsewhere, and by the questioning of Watkins byForemen Toy Edward in September 1942, about a union meeting, and, Edwards'disparaging union reference, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C.The September 8, 1942 dischargesAs heretofore found, the respondent in September, 1937, posted in its plant anotice prohibiting solicitation or organization on behalf of unions on its premises..On February 8, 1939, just prior.to the first hearing, Superintendent Abrams in ass H. E. Prickett. a witness for the respondent, testified that he discussed with Saltzmanhow he might withdraw from the Union and that Saltzman suggested writing the Union a:letter to that effect.Virginia Farr testified that Saltzman asked he if her mother knell,she belongedto the Union.Saltzmanadmitted that this testimony of Farr was correct. ,332, 'DECISIONSOFNATIONALLABOR RELATIONS BOARDtalk to the employees called their attention to and read the provisions of thisnotice.He then added-Now the reason I have read these paragraphs to youis because of thefact that during the past few weeks I have reports from' the various super-visors that such Union activity is being conductedon our premises. I amhesitant about discharging anyone, firstly, because' l want to make sure thatany worker accused of such activity can be proven guilty by actual proofand also because our actions might be misinterpreted by others.ThereforeI want to caution you again to please cooperate with us in this request, anddo not attempt to conduct any kind of organization on the premises ofthe factory.'The following October, at the request of the Board's Regional Office, the re-spondent posted an additional notice in its plant prohibiting the collection ofdues or the discussion of union affairs on company time and property underpenalty of disciplinary action.About January 1942, the respondent moved intonew quarters and reposted the notices.%There has never been a rule that forbids all conversation among the em-ployees during working hours and, generally, such conversation has been' per-mitted within, reasonable bounds.From time to time, the foremen and foreladieshave found it necessary to reprimand some employees individually and others asa group, against wasting time in this manner. Such admonitions have been limi-ted to conversations in general and none have been definitely aimed at conversa-tions-concerning the Union.However, the union activities were, mach in the,foreground throughout the summer of 1942; especially in July, August, andearly September.James Watkins, Heyward Roach, and Horace Bates, of the-cutting department and Viola Edwards and Bernie Godfrey, of the sewing depart-ment 12 had constituted themselves a voluntary union, organizing committee andduring this period, actively promoted the Union among the other employeeswhile in the plant both during working hours and at lunch periods as well,as, just before starting and just after finishing work.There is no evidence thatthe subject matter of their various conversations came to the attention of theforemen or others connected with management although it is difficult to assumethey had no such knowledge. They did observe an undue amount of talkingand warned the employees against wasting time.No,one mentioned a prohibi-tion as to discussing union matters._Beginning about the middle of August 1942, the unit of production by employeesin the cutting department began to seriously decline.By the first week in Sep-tember, it was only about two-thirds of normal and President Saltzman becameconcerned over its interference with deliveries under a contract for Army shirts onwhich the respondent was, then working.This 'decline corresponded with theperiod of greatest activity among the union members and the time when the Unionwas most under discussion among the employees,but Saltzman did not, so far asthe record discloses,take up the matter of lowered production with his foremen-with a view to correcting it.However, on the morning of September 7, he observedseveral of the cutting room employees 'grouped together,in a discussion duringworking hours and made some inquiries of several employees concerning thegeneral subjects being talked about.On being told that the Union was the subjectand that Watkins, Bates and Roach were promoting the Union, he called in most ofthe employees in the cutting room, obtained affidavits that Watkins, Bates and1'The cutting and sewing made up the principal departments in the plant.There:wereabout 30 employees in the cutting department and approximately 325 in the sewingdepartment.-.. ,,, "1 +- PIEDMONT SHIRT COMPANY333Roach had discussed the Union with the respective affiants at various times in thepast, and then called in Watkins, Bates and Roach and, after telling them he hadno interest in their union affiliations, called their attention to the long standingrule against discussing union affairs on company time or property, and dischargedthem.Later in the day, he repeated the proceeding with reference to ViolaEdwards and Bernie Godfrey in the sewing department.These discharges were ostensibly under 'the protection of the notice of 1937heretofore referred to, but in invoking this rule, and in interviewing the employeesrelative to the activities of the dischargees, Saltzman warned some that unionmembers could not get jobs elsewhere, suggested to another the proper procedureto follow in resigning from the Union and inquired of another whether her motherknew of her union membership.He failed to remain within the reasonablelimits of his inquiry and, it is found, utilized this inquiry to further coerce and,intimidate his employees-with reference to their union affiliations.The respondent contends that the discharges of the five named employeeswere solely because they engaged in union activities on company time or propertyin violation of the 1937 notice, which had remained posted at all times. In theabsence of demonstrated antipathy to the Union and with a history of equalapplication of the rule to all employees at all times, such it contention wouldhave merit but in the instant case it is found that the notice on 'which therespondent relies was not intended to be applied and in fact was not appliedto all employees alike.The anti-union history of the respondent since 1937 hasheretofore been recited.It has been shown that as late as July 20, 1942, Saltzmanindulged in an attack on the Union in a speech to the employees and that hehas, at all times, resented and resisted all organizational efforts by the Unionamong his employeesOn the other hand, in March and April, '1939, while therule against union activities was still comparatively new, and had speciallybeen called to the attention of the employees the preceding February by Abrams,he took no action when the Association members disrupted his plant by evictingsome of his Union employees.This was a more aggravated form of union activitythan any indulged in by those who now are the subjects of this controversy.Since this 1939 eviction, no occasion has arisen, so far as the record discloses,which might call for the invocation of the rule, but the disparity between thetreatment of the Association members in 1939, when no discipline was applied,and the discharges here involved leads to the conviction that the'rule was postedto apply only to the members of the Union and that it was applied, 'riot as a fixedand general rule, but as a convenient method of ridding the plant of the five mostactive exponents of the Union. It is accordingly found that the notice reliedupon by the respondent was never posted or maintained in good faith as a generalplant rule for universal application; that in the instant case it was-used as asubterfuge.to accomplish the discharge of the five named employees and each ofthem was in fact discharged on September 8, 1942, because of his affiliation withand activity on behalf of the Union and to discourage membership in the Union"The undersigned therefore finds that by the discharges on September 8, 1942, ofJames Watkins, Heyward Roach, Horace Bates, Bernie Godfrey and ViolaEdwards and the subsequent refusal to reinstate them, the respondent hasdiscriminated in regard to, their hire and tenure of employment, 'thereby dis-couraging membership in the Union, and has interfered with, restrained andcoerced its employees in the ekercise of the rights guaranteed in Section 7of the Act.13Matter of Central GreyhoundLines,Inc.,andBrotherhood of Railroad Traininen,27 N. L.R. B., 193. 334IDECISIONS OF NATIONAL LABOR RELATIONS BOARDD Therefusals to employ Clyde Cifreton and Eugene Cowartand Eugene Cowart because they joined or assisted, or were suspected of having-Clyde Curetonwas first employed by the respondent in 1931 as a cuff presserand after three or four months he was laid off when that type of work wasdiscontinued.After several months the respondent sent for Cureton and employedhim as a spreader in the cutting department until the spring of 1933 when, toreduce expenses, he was again laid off.About 6 months Liter he was put towork again as a spreader but after several weeks was laid off to make room forhn older man who had returned to work. After a lapse of four to seven monthsCureton left another position and returned to work for the respondent, at therequest of Ray Todd, foreman of the cutting department.He worked until April1936 when he quit to take another job with another local shirt manufacturingconcern at an increased rate of pay." At the time he quit the respondentCureton was working in the, sewing -department as a match-up-cutter.Cureton joined the Union in the spring or summer of 1937 and has been activetherein since"that time 15Late in 1937 or early in 1938,18 while Cureton was working at the NuckaseeManufacturing Company,14 Foreman Todd met him and asked him what he wasdoing.Cureton replied that lie was short knife cutting, whereupon Todd askedif he would like, to work for the respondent. Cureton answered that he wouldlike to do so providing he was paid more money than he was then earning atNuckasee.Todd then suggested to Cureton that he talk to SuperintendentAbrams.`Shortly thereafter Superintendent, Abrams sent for Cureton and had at leasttwo conferences with him.Although Abrams' testimony implies that the dis-cussion at these conferences had to do with Cureton's qualifications it is alsofound, as testified by Cureton, that Cureton's requirement for a higher wage rate14Todd testified that he discharged Cureton in1936 because he did not perform the workto the best of his ability, for "foolishness" and because Cureton stayed away from workoccasionally. -Because of inconsistencies this testimony of Todd is not credited.As above-appears when Cureton left the respondent in 1936 he was not working under Todd in thecutting department.Also Todd testified that after he fired Cureton the latter returnedto work for the respondent on two or three occasionsThe record is clear and the under-signed finds that Cureton never worked for the respondent after he left its employ in 1936Furthermore,Cureton's testimony is credited that in the summer of 1942 Todd denied toa representative of the Board's Office; in Cureton's presence, that he had tired Cureton in1936 and offered to give Cureton employment at the Dixie Shirt Company where Todd wasgeneral foremanTodd's explanation that all he said to the Board's representative wasthat he did not fire Cureton foi union activities is not credited."For a short while in 1941 Cureton worked as a part time organizer for the Union.At thetime of the hearing lie was its temporary organizer.leThe record fails to disclose the exact date.17A Greenville concern also engaged in manufacturing cotton goods,This finding is based upon Cureton's testimony.Todd did not deny the testimonyspecifically, but in this respect testified as follows :'A.He [Cuieton] was working at the Nuckasee,Manufacturing Company and he cameback to me and he was hanging around in theIafternoon and I ran hint out,one afternoonand then he came back again.Q: Did he applyfor a job again?A. Yes, sir.-Q.Did you give him any work?A. I told hint I might later on, but I did not during my time thereThat the foreman"ran him out"and on Cureton's return the same afternoon promised him a job is rejectedas incredible.' PIEDMONT SHIRT COMPANY335than he was earning was also discussedAt the last conference Abrams, agreedto hire' Cdret'on at the higher rate and told him he would let him know in a fewdays when to start workWhile they were talking in Abrams office PresidentSaltzman came in.During the discussion that followed it was brought out thatCureton was a brother of Marie Hester, an employee of the respondent"A dayor two thereafter when Cureton called he was informed that the respondent haddecided not to hire him.The respondent- contends that Cureton was not hired because investigationdeveloped that lie had some trouble with Foreman Todd and was not a goodworker.Abrams testified that after Cureton had left his office Saltzman cau-tioned Abrams to check Cureton's record as a worker and "that was the end ofthe conversation.""Saltzman, however, testified that, after Cureton left,Abrams asked Saltzman if he knew anything about Cureton and that he repliedthat he could not remember anything except that Cureton was not satisfactoryand had been-in some kind of argument or trouble with Foreman Todd, and thatlie told Abrams to inquire of some of the older workers about Cureton beforehiring him.So far as the record discloses Abrams made no inquiry of '.Doddabout any "trouble" the latter had with Cureton, but there is credible evident(that Abrams made inquiries about Cureton of at least one of the older workers.Eugene Cowart who at the time was working for the respondent, and whohad previously worked with Cureton, testified that in the fall of 1937 in responseto inquiries front Abrams lie told Abrams that Cureton was a-good cutter aridthat he thought that Cureton was a union member.' Abrams testified that hedid not "recall any such conversation" and denied lie ever asked Cowart if Curetonwas a union member. In view of Saltzman's instruction to Abram to inquireabout-Cureton,.the denial is 'not credited and it is found that the conversationtook place substantially as detailed by Cowart " After' his last interview withAbrams above detailed Assistant Forelady Katherine Johnson ' adv=ised Abramsnot to hire Cureton because lie had had some' previous trouble with Todd butthat she did not know the nature of the trouble.As heretofore found, Curetonhad not previously been discharged by Todd but quit his jobSo far as therecord discloses no further investigation was made relative to Cureton's recordor qualifications.It is clear that Todd considered Cureton competent whenlie told him to speak to Abrams. Abrams regarded Cureton's qualificationsadequate and was willing to pay him the increased wageThe respondent'sclaim that Cureton was not hired because he was a poor worker is rejected andfound to be a pretext.The then new superintendent, Abrams, was satisfied as to Cureton's qualifica-tions and arranged to hire him.When it developed that Cureton was thebrother of Marie Hester who had been reinstated to her job after a charge ofdiscriminatory discharge had been filed, and was a union member himself,Abrams lost all interest in Cureton.Thereafter he used the alleged troublewith Todd as a pretext for not hiring hirrr. It is found that the respondentrefused to employ Cureton on or about December 31, 1937,22 because,of his mem-bership in and activities on behalf of the Union.1DMarie Hester was discharged by the respondent about July 30, 1937A charge wasthereafter filed that she had been discharged because of her membership in the Union. Shewas later reinstated at the request of the Board's Regional Office2°Abrams had become a member of the respondent's staff a short time previously.21This testimony was received only as background and to show knowledge of union niein-beislnp but not in support of any allegations of interference in the complaintJohnson was president of the Piedmont Shirt Company (white) Employees Associa-tion in February 1939At the time of the hearing she was it foielady for the respondent.21Cureton testified that lie was refused employment late in 1937 or early 1938.Therespondent's witnesses testified that it was in late 1937In the absence of evidence of amore specific date, the last day in--1937 is used. ADECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, Cureton continued his employment with the Nuckasee Manufac-turing Company until March 4, 1941,,when he was discharged allegedly becauseof poor work and failure to make production.. On January 24, 1942, the Unionfiled charges against the Nuckasee,Manufacturing Company alleging that Cure--ton's discharge was, discriminatory.After an investigation by the Regional Officethe charge was withdrawn in,the spring of,1942 without prejudice.On March 4, in June and again in August, 1942, Cureton applied for work inthe respondent's plant.The respondent at these times knew that Cureton was`aUnion member and active therein.He was told there was no work for himbut that he would be sent for when needed. He has not since been- offered"employment. 'As heretofore found Cureton had experience as a spreader and ashort knife cutter.The record clearly discloses and it is found that during theUnion filed its charge in the instant case alleging the discriminatory refusalto employ Cureton in March and June 1942.While the Regional Office was in-vestigating this charge thereafter, -Abrams telephoned Nuckasee and askedMcNamara, -the foreman of the cutting department, why Cureton had left itsemploy.He was told that Cureton's work was unsatisfactory'In the oral argument the respondent attempted to justify the refusal to employCureton in 1942 on the ground that he had previously been discharged by Nuckaseefor unsatisfactory work and that under the circumstances the respondent was,under no obligation to hire aan ,with, such a record.This contention couldapply in any event, only to the refusal to employ Cureton after July 1942 becauseitwas not until that time that the respondent definitely ascertained the reason"for Cureton's discharge by,Nuckasee.The respondent had already refused toemploy Cureton in March and June 1942. Obviously at the time -of the investi-^gation the respondent was looking for,a reason to explain its failure to employCureton.The respondent refused to employ Cureton in 1937 because of his union,activities..His record thereafter remained, good. It is found that the conten-tion that Cureton was not employed in 1942 because he was discharged by.Nuckasee was a subterfuge; that the real reason was his membership and activityIn .the Union.The undersigned therefore finds that the respondent has dis-criminated in regard to the hire and. tenure of employment of Clyde Cureton,thereby discouraging membership in a labor organization, and interfering with,restraining, and coercing .its employees,in the exercise of the rights guaranteedin Section 7 of the Act.The complaint also alleges that the respondent has engaged in and'is engaging.in unfair -labor practices within the meaning of Section 8 (4) of the Act byrefusing to employ, Cureton on and after April 1942, because a charge had beenfiledwith the Board on his behalf.,As above found, the respondent knew that such a charge had been filed. Butbefore that time the respondent had refused to. employ Cureton because of hisunion membership and activity. There is no evidence that the respondent wouldhave employed him after April, 1942, in the absence of the charge, or that therespondent's determination not to hire him\was increased by the 'filing of the,charge.In the absence of any such evidence it is found that the respondent'sdiscriminatory refusal to employ Clyde Cureton was ' notin violation of Section8 (4) of the Act.w-his discharge ;lie was put on a new and unfamiliar operation, that ,t'was after this changethat Cureton's production fell down.Although there is no evidence that Abrams was giventhese details when he inquired, it is a justified inference herein found that Abrams securedthem from McNamara.?5 Of.Hawk & Buck Company, Inc.,andUnited Garnient 'Workers of America, etc.;25N. L. R. B. 837 at p. 847..I `PIEDMONT SHIRT COMPANY337Eugene Cowart:Cowart was, first employed by respondent as a short knife-cutter at its Greenville plant in August 1937.Two or three maths later, hebecame a member of the Union In 'March 1938. at his own request, he was trans-'ferred to the Abbeville plant where he remained until June 1938 when the cuttingroom was shut downHe returned to Greenville and in August 1938, was reem-ployed at the Greenville plant.After three weeks of this latter. employment, hequit.In February 1939, he again applied at the Greenville plant for employment andwas told by Superintendent Abrams that he would be notified "if anything openedup.", On or about March 1, 1939, lie was put to work by Abrams as a short knife-cutter.On April 4, 193.9, he was discharged and has not again been reemployedby, the respondent. .,It was during the last. days of March and the early days of April 1939 thatthe members of Piedmont Shirt Company White Employees Association evictedcertain of.the union member em'ploveesDuring the morning of April 3, HarryDrummond, a machine cutter, with several employees, came to Cowart in theplant, told him some of the girls in the sewing room had reported having seenhim go into the union office and that he, Drummond, "had orders to throw" Cowartout of the plant. Cowart denied having been in the union office whereupon Drum-mond told him that if it happened again he would have to "throw" Cowart out._The next day;' Paul Johnson, a cutter who worked with Cowart, had occasionto talk with Abrams about getting tickets to a Textile Exposition. On his return,to the cutting table, Johnson immediately reported to Cowart that Abrams hadaccused them; Johnson and Cowart, of talking with a Union organizer in an up-towncafe and that he (Johnson) had denied the accusation 2d About two hours later,Alex Cooley, then the foreman of the cutting room discharged Cowart with the,statement that he- thought Johnson could handle Cowart's work.Cowart leftthe bdildingimmediately, reported the discharge to the Union. and shortly there-after returned' to get his pay.On his return;. Abrams and Cooley attempted to,induce him to sign a statement that on taking his employment be knew ft was=to be temporary. Cowart refused to do this. The Union promptly filed a charge-with the Regional Office alleging this was a discriminatory discharge.Following the April 18, 1939, agreement of the respondent with the Union,,heretofore referred to, under which Cowart was placed in a preferential positionas to employment, he was at no time offered reemployment although at all transavailable and with his whereabouts known to the respondent. In November 1939,Cowart inquired of Abrams about work but was told there was none available.-In the spring of 1942, he again ,applied and was told by Toy Edwards, foremanof the cutting department, that there was no opening at that time but that hewould be notified when one occurred. In Angust 1942 Cowart again called withthe same result.During this period Cowart worked for the Nuckasee Manu-facturing Company in Greenville from December 8, 1939, until March 23, 1941,when he was laid off.It is the respondent's contention that Cowart was entitled to preference onlywhen ithired additional short knife cuttersand that it had done no such hiringsince April 1939.Actually, beginning in June, 1939. and at frequent intervalsthereafter, the respondent hired a number of new employees in its cutting defart-inent.While these men were not hired as short knife cutters, they took the placesof, other men in the department who had moved up to the short knife job.Also,at least three of the short knife cutters quit their jobs during this period andwere reinstated on application, but during the interne no offer was made to-Cowart."The hearsay quality of this evidence is recognized.However, in view of the imme-diately following discharge of Cowart,it is given consideration. :338DECISIONS OF NATIONAL LABOR RELATIONS BOARD.did not offer it to him, on the theory that since Cowart was then otherwise em-ployed the respondent was under no obligation to observe the preference provi-sions of the April 18, 1939 agreement. It is thus also the contention of therespondent that its obligation to Cowart was nonoperative so long as he had other.employment.On this, Abrams was advised to the contrary by the respondent'scounsel when the 1940 opening developed, but he elected to disregard the advice.and ignored Cowart.Itwill be noted that the April 1939 agreement with the Union provides that-Cowart was to be given "first opportunity for employment on the work in. whichhe was employed" and that outside workers would not be hired to perform eitherthis class of work or any other work which would permit distribution of workCowart could perform.Training inside workers to take over the job previouslybreach of the terms and spirit of the agreement. , It is found that this was adoptedas a subterfuge to avoid reemploying Cowart, contrary to the provisions of theagreement, because of his union affiliation.-As to the contention that the respondent was relieved of responsibility underthe agreement when Cowart found other employment, the subject has been passedon by the Board adversely to the contention of the respondent so frequently thatthe continuing character of the responsibility and obligation to offer employmentto him, when available,is or should be well known to all.It was Cowar£'s privi-lege to refuse the offer, but the respondent's obligation has not been fulfilled untilJt has made the offer. It is found that this ignoring the obligations of the agree-went in the face of advice to the contrary from its attorney, was likewise because.of Cowart's.,union affiliations.From all of the circumstances the undersigned finds that the respondent,although it had jobs available, refused to employ Cowart on June 30,' 1939, andthereafter because of his Union membership,and activity., It is further foundthat by such acts the respondent has discriminated in regard to the hire andtenure of employment of Eugene Cowart thereby discouraging membership in alabor organization and interfering with, restraining,and coercing its employees inthe exercise of the sights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEnection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic,' and commerce amongthe several States, and tend to lead to labor disputes burdening and obstruetingcommerce and the free flow of commerce.V.THE REMEDYSince it.has been found,that the respondent has engaged in certainunfair laborpractices, it will be recommended that the respondent cease and desist-therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has discriminated in regard to the hireof Clyde Cureton and Eugene Cowart in order to discourage membership in theUnion.This discrimination took the form of a refusal to hire.The first refusalto hire Cureton occurred on December 31; 1937.The first charge involving Curetonwas filed July 3, 1942, and alleged a refusal to hire him on March 4, 1942. It wasJune was the first month new employees were hired', in the cutting department afterthe April, 1939. agreementAs the actual day of the first hiring in June does not appearthe last day of the monthis used. PIEDMONT SHIRT' COMPANY339not until October 3, 1942 that a,charge was filed alleging a discriminatory refusal tohire Cureton "about April, 1938".No explanation appears for the failure to filebe recommended in order to effectuate the policies of the Act that the respondentoffer, employment to Cureton and Cowart and make them whole for any loss ofpay each may have suffered as a result of the respondent's refusal to hire them,by the payment to each of them of'a sum of money equal to the amount whichCureton would have earnedas wages fromMarch 4, 1942 (the date of the secondrefusal to employ him) and Cowart would haver earned as wages from June 30,1939, to the date of the offer of employment,lesshis net earnings,28 during suchperiod.It has been further found that the respondent discharged HeywardRoach, James Watkins, Horace Bates, Viola Edwards and Bernie Godfrey, therebydiscouraging membership in the Union. It will therefore be recommended thatthe respondent offer to the five named employees immediate reinstatement to theirformer or substantially equivalent positions or any other available positions forwhich they are qualified, without prejudice to their seniority and other rights andrrivileges, and that the respondent make them whole for any loss of pay they mayhave suffered by reasons of their discharges, by payment to each of them of a semiofmoney equal to the amount which he would have earned as wages fromSeptember 8, 1942, to the date of the offer of reinstatement, less his net earningsduring such period.From the foregoing findings of fact, and upon the entire record in this case,the undersigned makes the following :-CONCLUSIONS OF LAW1The Amalgamated Clothing Workers of America is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire 29 of Clyde Cureton and Eugene Cowartand thereby discouraging membership in the Amalgamated Clothing Workers ofAmerica, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By discriminating in regard to the hire and tenure of employment of Hey-ward Roach, James Watkins, Horace Bates, Viola Edwards and Bernie Godtre3,thereby discouraging membership in the Amalgamated Clothing Workers ofAmerica, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4By interfering with, restraining,,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6By refusing to employ Clyde Cureton on and after April 1942, the respondentdid not engage in an unfair labor practice within the meaning of Section 8 (4)of the Act.By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining wo'k and working else-where than for de respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Ci ossett Lumber CompanyandUnited Biotherliood of Carpenters and Joiners of Amer-ica,,Luniber and Sawmill Workers Union,'Local 2,590,8 N L R. B 440. Monies receivedfor work performed upon Federal. State, county, municipal, or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v N L. RB., 311 U. S. 7.29 SeeMatter of Mountain City Hill CompanyandBaking and Confectionery Workers'International Union, etc.,25 N L.R B, 397 at p. 451.531647-43-vol. 49-23 340DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONS-Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent,Piedmont Shirt Company,Green-ville, South Carolina,its officers,agents, successors,and assigns shall :1.Cease and desist from :'(a)Discouragingmembership in the AmalgamatedClothingWorkers ofAmerica, or any other labor organization of its employees,by discharging any ofits employees or in any other manner discriminating in regard to their hire andtenure of employment,or any term or condition of employment;(b) In any other manner interfering with,restraining,or coercing its employeesin the exercise of the rights to self-organization,to form,join,or assist labororganizations,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose.of collective bargainingor other mutual aid or protection as guaranteed-id Section7 of the Act.2.Tdke the following affirmative action which the undersigned finds willeffectuate the policiesof the Act :(a)Offer immediate employment to Clyde Cureton and Eugene Cowart at thesame or substantially equivalent positionsatwhich theywould have beenemployed on December31, 1937,and June 30,1939,respectively,had the re-spondent not unlawfully refused to hire them ;_(b)Make whole Clyde Cureton and,Eugene Cowart for any loss of pay theymay have suffered by reasonof therespondent's refusal to hire them,by payingto each of them a sum of money equalto that whichCureton would normallyhave earned as wages from March 4, 1942 30 and Cowert would normally haveearned'as wages from June 30, 1939 to the date of the offer of employment, lesshis net earnings81during such period ;(c)Offer to Heyward Roach,JamesWatkins,Horace Bates,Viola Edwardsand Bernie Godfrey immediate and full reinstatement to their former or sub-stantially equivalent positions for whichthey are qualified,without prejudiceto their seniority and other rights and privileges ;(d)Make whole Heyward Roach,James Watkins,Horace Bates,Viola Ed-wards andBernie Godfreyfor any loss of pay they may have suffered by reasonof the respondent'sdiscrimination against them in regard to their hire andtenure of employment, by payment to each of them respectively of a sum ofmoney equal to the amount he would normally have earned as wages- fromSeptember 8, 1942, to the date of the offer of reinstatement,less his net earningsduring such period ;(e)Post immediately in conspicuous places in and around its plant in Green-ville, South Carolina,and maintain for a period of at least sixty(60) consecutivedays from the date of posting, notices to its employees stating:(1) that therespondent will not engage,in the conduct from which it is recommended thatit cease and desist in paragraph 1 (a) and(b) of these recommendations; (2)that the respondent will take the affirmative actions set forth in paragraph 2 (a),(b), (c) and(d) of these recommendations;(3) that the respondent's employeesare free to become or remain members of Amalgamated Clothing Workers ofAmerica, and that the respondent will not discriminate against any employeebecause of membership in that labor organization;(f)Notify the Regional Director for the Tenth Region within ten (10) daysfrom the date of receipt of this Intermediate Report what steps the respondenthas taken to comply therewith31 See The remedy,supra.81See footnote 28,supra. PIEDMONTSHIRT COMPANY341It is further recommended that the complaint be dismissed insofar as it allegesthat the .respondent has engaged in unfair labor practices within the 'meaningof Section 8 (4) of the Act.It is further recommended that unless on or before ten (10) days from receiptof this Intermediate Report, the respondent notifies the said Regional Directorin writing that it will comply with the foregoing recommendations, the National`Labor Relations' Board issue an order requiring the respondent to take, theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1L''42,any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington,D. C, an original and four copies of a statement in writing settingforth such' exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should ahy party desire permis-sion to argue orally before the Board, request therefor must be made in writing to^the Board within ten (10) days from the date of the order transferring the caseto the Board.J. J. FITZPATRICK,Trial Examiner.Dated January 8, 1943.i